Exhibit 99.1 Contact: Porter, LeVay & Rose, Inc. Provectus Pharmaceuticals, Inc. Marlon Nurse, VP - Investor Relations Peter R. Culpepper, CFO Bill Gordon, SVP - Media Relations Phone: 866-594-5999 #30 Phone: 212-564-4700 March 9, 2010 PROVECTUS PHARMACEUTICALS EXECUTES PURCHASE AGREEMENTS FOR APPROXIMATELY $5.3 MILLION PRIVATE PLACEMENT KNOXVILLE, TN, March 9, 2010 Provectus Pharmaceuticals, Inc. (OTC BB: PVCT), a development-stage oncology and dermatology biopharmaceutical company, announced today that it has signed agreements with various institutional and accredited investors for the private placement of an aggregate of approximately 7.1 million shares of its convertible preferred stock and warrants to purchase approximately 3.55 million shares of its common stock at an exercise price of $1.00 per share pursuant to a Securities Purchase Agreement.The Company will receive gross proceeds of $5.3 million.The shares to be issued to the investors and the shares underlying the warrants have not been and will not be registered under the Securities Act of 1933, and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. The transaction is expected to be consummated on March 11, 2010. The Company intends to use the proceeds of the private placement for working capital purposes. Maxim Group LLC served as the Company's placement agent for the transaction. This press release will not constitute an offer to sell or the solicitation of an offer to buy nor will there be any sale of these securities in any state or jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of such state or jurisdiction. The Company intends to file a Current Report on Form 8-K with the Securities and Exchange Commission today, which will include a more detailed description of the transaction. About Provectus Pharmaceuticals, Inc. (www.pvct.com) Provectus Pharmaceuticals specializes in developing oncology and dermatology therapies.
